Name: 1999/382/EC: Council Decision of 26 April 1999 establishing the second phase of the Community vocational training action programme 'Leonardo da Vinci'
 Type: Decision
 Subject Matter: economic policy;  means of agricultural production;  regions of EU Member States;  management;  agricultural activity;  health
 Date Published: 1999-06-11

 Avis juridique important|31999D03821999/382/EC: Council Decision of 26 April 1999 establishing the second phase of the Community vocational training action programme 'Leonardo da Vinci' Official Journal L 146 , 11/06/1999 P. 0033 - 0047COUNCIL DECISIONof 26 April 1999establishing the second phase of the Community vocational training action programme "Leonardo da Vinci"(1999/382/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 127 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 189c of the Treaty(3),(1) Whereas the Treaty establishing the European Community stipulates that the latter's action shall, inter alia, contribute to the development of quality education and vocational training;(2) Whereas, by Decision 94/819/EC(4), the Council established an action programme for the implementation of a European Community vocational training policy; whereas it is appropriate, on the basis of the acquired experience of that programme, to ensure its extension, taking into account the results obtained to date;(3) Whereas the extraordinary European Council on Employment held in Luxembourg on 20 and 21 November 1997 recognised that life-long education and vocational training can make an important contribution to Member States' employment policies in order to enhance employability, adaptability and entrepreneurship and to promote equal opportunities;(4) Whereas life-long learning should be provided for persons of all ages and all occupational categories, not only because of technological change but also as a result of the reduction in the number of persons in active employment in the age pyramid;(5) Whereas in its communication "Towards a Europe of Knowledge" the Commission set out proposals for the creation of a European education area capable of achieving the objective of life-long education and vocational training, identifying the types of measures to be developed at Community level, all focusing on transnational cooperation and designed to bring added value to the action taken by the Member States, while fully respecting the principle of subsidiarity, and in a context of simplified procedures;(6) Whereas in its White Paper "Teaching and learning - Towards the learning society" the Commission states that the emergence of the learning society entails encouraging the acquisition of new knowledge and to this end providing motivation to learn at every opportunity; whereas in its Green Paper "Education, vocational training, research: the obstacles to transnational mobility" the Commission highlighted the advantages of mobility for people and competitiveness in the European Union;(7) Whereas measures under this programme should serve the purpose of developing quality, fostering innovation and promoting the European dimension in vocational training systems and practices with a view to encouraging life-long learning; whereas, in the implementation of this programme, attention should be paid to fighting exclusion in all its forms, including racism and xenophobia; whereas special attention should be focused on removing all forms of discrimination and inequality, inter alia for people with a disability, and on promoting equal opportunities for women and men;(8) Whereas it is necessary, in order to reinforce the added value of Community action, to ensure, at all levels, a coherence and complementarity between the actions implemented in the framework of this Decision and other Community interventions;(9) Whereas, in view of their role in the maintenance and creation of jobs and the development of training, small and medium-sized enterprises (SMEs) and the craft industry should be more closely involved in the implementation of this programme;(10) Whereas the Commission, in cooperation with the Member States, is seeking to secure coherence and complementarity between the actions under this programme and other relevant Community policies, instruments and actions, in particular the European Social Fund, by facilitating the transfer and dissemination, on a wider scale, innovatory approaches and methods developed under this programme; whereas the Commission, in partnership with social partners, is endeavouring to develop cooperation between this programme and the activities of the Community social dialogue;(11) Whereas the Agreement on the European Economic Area ("EEA Agreement") provides for greater cooperation in the field of education, vocational training and youth between the European Community and its Member States, on the one hand, and the countries of the European Free Trade Association (EFTA) participating in the European Economic Area, ("EFTA/EEA countries"), on the other;(12) Whereas provision should be made to open up this programme to participation of: the associated central and eastern European countries (CEEC), in accordance with the conditions established in the Europe Agreements, in their additional protocols and in the decisions of the respective Association Councils; Cyprus under the same conditions as those applied to the EFTA/EEA countries, funded by additional appropriations in accordance with the procedures to be agreed with that country; and Malta and Turkey, funded by additional appropriations in accordance with the Treaty;(13) Whereas this programme should be regularly monitored and evaluated in cooperation between the Commission and the Member States in order to allow for readjustments, particularly in the priorities for implementing the measures;(14) Whereas a financial reference amount, within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995(5), is included in this Decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty;(15) Whereas, in accordance with the principle of subsidiarity and the principle of proportionality as set out in Article 3b of the Treaty, since the objectives of the proposed action concerning the implementation of a vocational training policy at Community level cannot be sufficiently achieved by the Member States given the complexity of vocational training partnerships; they can therefore be better achieved by the Community owing to the transnational dimension of the Community actions and measures; whereas this Decision is limited to the minimum required to achieve these objectives and does not go beyond what is necessary to achieve these objectives,HAS DECIDED AS FOLLOWS:Article 1Establishment of the programme1. This Decision establishes the second phase of the action programme for the implementation of a Community vocational training policy "Leonardo da Vinci", hereinafter referred to as "this programme".2. This programme shall be implemented over the period starting on 1 January 2000 and ending on 31 December 2006.3. This programme shall contribute to the promotion of a Europe of knowledge by developing a European area of cooperation in the field of education and vocational training. It shall support Member States' policies on life-long learning and the building up of the knowledge and skills and competences likely to foster active citizenship and employability.4. This programme shall support and supplement action taken by, and in, the Member States while fully respecting their responsibility for the content and organisation of vocational training, and of their cultural and linguistic diversity.Article 2Objectives of the programme1. Within the framework of the objectives set out in Article 127 of the Treaty, this programme aims at developing the quality, innovation and European dimension in vocational training systems and practices, through transnational cooperation. The objectives of the programme shall be to:(a) improve the skills and competences of people, especially young people, in initial vocational training at all levels; this may be achieved inter alia through work-linked vocational training and apprenticeship with a view to promoting employability and facilitating vocational integration and reintegration;(b) improve the quality of, and access to, continuing vocational training and the life-long acquisition of skills and competences with a view to increasing and developing adaptability, particularly in order to consolidate technological and organisational change;innovative counselling and guidance approaches are of particular importance for the fulfilment of the objectives set out in (a) and (b) and shall be given support;(c) promote and reinforce the contribution of vocational training to the process of innovation, with a view to improving competitiveness and entrepreneurship, also in view of new employment possibilities; special attention shall be paid in this respect to fostering cooperation between vocational training institutions, including universities, and undertakings, particularly SMEs.2. In implementing the objectives set out in paragraph 1, particular attention shall be paid to people at a disadvantage in the labour market, including disabled people, to practices facilitating their access to training, to the promotion of equality, to equal opportunities for women and men and to the fight against discrimination.Article 3Community measures1. The objectives of this programme shall be pursued by means of the following measures, the operational content and application procedures thereof which are described in the Annexes and which may be combined:(a) support for the transnational mobility of people undergoing vocational training, especially young people, and for those responsible for training ("Mobility");(b) support for pilot projects based on transnational partnerships designed to develop innovation and quality in vocational training ("pilot projects");(c) promotion of language competences, including for less widely used and taught languages, and understanding of different cultures in the context of vocational training ("language competences");(d) support for the development of transnational cooperation networks facilitating the exchange of experience and good practice ("transnational networks");(e) the development and updating of reference material through support for surveys and analyses, the establishement and updating of comparable data, the observation and dissemination of good practices and the comprehensive exchange of information ("reference material").2. In carrying out the measures referred to in paragraph 1, specific support for transnational actions shall be available for the promotion and use of information and communication technologies (ICT) in vocational training.Article 4Access to the programmeUnder the conditions and arrangements for implementation specified in the Annexes, access to this programme shall be open to all public and/or private bodies and institutions involved in vocational training and, in particular:(a) vocational training establishments, centres and bodies at all levels, including universities;(b) research centres and bodies;(c) undertakings, particularly SMEs and the craft industry, or public or private sector establishments, including those involved in vocational training;(d) trade organisations, including chambers of commerce, etc.;(e) social partners;(f) local and regional bodies and organisations;(g) non profit making organisations, voluntary bodies and NGOs.Article 5Implementation of the programme and cooperation with the Member States1. The Commission shall ensure the implementation of the Community actions covered by this programme.2. Member States shall:- take the necessary steps to secure, by means of appropriate structures, the coordination, an integrated management and the follow-up for the attainment of the objectives of this programme, involving all the parties concerned by vocational training, in accordance with national practice,- ensure that relevant information and publicity is provided in respect of the actions of this programme,- take the necessary steps to ensure the efficient running of this programme,- endeavour, as far as possible, to adopt such measures as they deem necessary and desirable to remove obstacles to access to this programme.3. In cooperation with Member States, the Commission shall:- take the steps described in the Annexes to build upon the achievements of the first phase of this programme and the Community initiatives in the area of vocational training,- ensure the smooth transition between those actions developed in the framework of the first phase of this programme and those to be implemented under the second phase.Article 6Joint actionsAs part of the process of building up a Europe of knowledge, the measures contained in this programme may be implemented, in conformity with the procedure laid down in Article 7, as joint actions with related Community programmes and actions, particularly those in the fields of education and youth.Article 7Committee1. The Commission shall be assisted by a committee composed of two representatives from each Member State and chaired by the representative of the Commission.2. The Committee shall deliver opinions on the following points:(a) the general guidelines for the implementation of this programme and the financial support to be supplied by the Community;(b) the annual plan of work for the implementation of this programme's actions, including priorities, the themes for the thematic actions and the joint actions and the Commission proposals for project selection, including those under the joint actions;(c) the annual budgets and distribution of funding between measures, as well as joint actions, accompanying measures and projects of European organisations;(d) the criteria applicable for establishing the indicative breakdown of funds among the Member States for the purpose of the actions to be managed according to selection procedure A (Annex I, Section III);(e) the arrangements for monitoring and evaluating the programme and for the dissemination and transfer of results.3. As regards the points referred to in paragraph 2, the representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.4. (a) The Commission shall adopt measures which apply immediately.(b) However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event,- the Commission shall defer application of the measures which it has decided for a period of up to two months from the date of the communication,- the Council, acting by a qualified majority, may take a different decision within the time limit referred to in the preceding indent.5. The representative of the Commission shall consult the Committee on other appropriate matters concerning implementation of this programme. In that event, the representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account.6. The Committee shall draw up its rules of procedure.7. The Commission, in cooperation with the Committee, shall establish regular and structured cooperation with the Committees established for the implementation of the European Community educational and youth programmes.8. To ensure the consistency of this programme with other measures referred to in Article 9, the Commission shall keep the Committee regularly informed about Community initiatives taken in the fields of education, vocational training and youth, including cooperation with third countries and international organisations.Article 8Social partnersWithout prejudice to the procedures described in Article 7(3), (4) and (5), the Commission may consult the Committee on any matter concerning the application of this Decision.Whenever such consultation takes place, a number, equal to that of the representatives of the Member States, of representatives of the social partners, appointed by the Commission on the basis of proposals from the social partners at Community level, shall participate in the work of the Committee as observers.They shall have the right to request that their position be recorded in the minutes of Committee meetings.Article 9Consistency and complementarity1. The Commission shall, in cooperation with the Member States, ensure the overall consistency and complementarity with other relevant Community policies, instruments and actions, in particular the European Social Fund, in particular those contributing to a Europe of knowledge, in particular in the fields of education, vocational training, youth, research and technological development, and innovation.2. In implementing the measures of this programme, the Commission and the Member States shall have regard to the priorities set out in the employment guidelines adopted by the Council, as part of a coordinated employment strategy.3. In partnership with Community social partners, the Commission shall endeavour to develop the coordination between this programme and the social dialogue at Community level, including at sectoral levels.4. The Commission shall secure the assistance of the European Centre for the Development of Vocational Training (Cedefop) in implementing this programme, in accordance with the arrangements set out in Regulation (EEC) No 337/75(6) establishing the Cedefop. Subject to the same conditions and in the areas which lend themselves to it, coordination shall be established under the auspices of the Commission with the European Training Foundation as specified by Regulation (EEC) No 1360/90(7).5. The Commission shall keep the Advisory Committee on Vocational Training regularly informed of the progress of this programme.Article 10Participation of the EFTA/EEA countries, the associated central and eastern European countries (CEEC), Cyprus, Malta and TurkeyThis programme shall be open to the participation of:- the EFTA/EEA countries in accordance with the conditions established in the EEA agreement,- the associated central and eastern European countries (CEEC) in accordance with the conditions established in the Europe agreements, in their additional protocols and in the decisions of the respective Association Councils,- Cyprus, under the same conditions as those applied to the EFTA/EEA countries, funded by additional appropriations in accordance with the procedures to be agreed with that country,- Malta and Turkey, funded by additional appropriations, in accordance with the provisions of the Treaty.Article 11International cooperationUnder this programme, and in accordance with the procedure laid down in Article 7(2), (3) and (4), the Commission shall strengthen its cooperation with third countries and with the competent international organisations.Article 12Funding1. The financial reference amount for the implementation of this programme for the period 2000 to 2006 shall be EUR 1150 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 13Monitoring and evaluation1. The Commission shall regularly monitor this programme in cooperation with the Member States.This monitoring shall include the reports referred to in paragraph 4 and specific activities.2. The Commission shall regularly evaluate the implementation of this programme in cooperation with the Member States, in accordance with the procedure laid down in Article 7(2), (3) and (4) and on the basis of criteria devised in cooperation with the Member States. The main objective shall be the evaluation of the effectiveness and the impact of actions implemented in comparison with the objectives aimed at in Article 2. The evaluation shall also look at the dissemination of the results of actions under this programme, of good practiced and the impact of this programme as a whole in terms of its objectives.This evaluation shall also examine the complementarity between actions under this programme and those pursued under other relevant Community policies, instruments and actions.In accordance with criteria established using the procedure described in Article 7(2), (3) and (4), there shall be regular independent external evaluations of the results of the Community actions.3. The findings of the monitoring and evaluation should be taken into account when implementing this programme.4. Member States shall submit to the Commission by 31 December 2003 and 30 June 2007 respectively reports on the implementation and effectiveness of this programme and its impact on the vocational training systems and arrangements which exist in the Member States. The reports shall also take into account the promotion of equality, and of equal opportunities, between women and men.5. The Commission shall submit to the European Parliament, the Council and the Economic and Social Committee:- a first interim report on the initial operational implementation of this programme by 30 June 2002,- a second interim report on the implementation of this programme by 30 June 2004,- a communication on the continuation of this programme by 31 December 2004; where appropriate, that communication shall contain a suitable proposal,- a final report on the implementation of this programme by 31 December 2007.Article 14Entry into forceThis Decision shall enter into force on the date of its publication in the Official Journal of the European Communities.Done at Luxembourg, 26 April 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ C 309, 9.10.1998, p. 9.(2) OJ C 410, 30.12.1998, p. 6.(3) Opinion, of the European Parliament of 5 November 1998 (OJ 359, 23.11.1998, p. 59), Council Common Position of 21 December 1998 (OJ C 49, 22.2.1999, p 65) and Decision of the European Parliament of 23 March 1999 (not yet published in the Official Journal).(4) OJ L 340, 29.12.1994, p. 8.(5) OJ C 102, 4.4.1996, p. 4.(6) OJ L 39, 13.2.1975, p. 1. Regulation as last amended by Regulation (EC) No 354/95 (OJ L 41, 23.2.1995, p. 1).(7) OJ L 131, 23.4.1990, p. 1. Regulation as last amended by Regulation (EC) No 1572/98 (OJ L 206, 23.7.1998, p. 1).ANNEX ICOMMUNITY ACTIONS AND MEASURESSECTION I: GENERAL PRINCIPLES1. The objectives set out in Article 2 of the Decision will be implemented by means of transnational partnerships which submit proposals for action on the basis of the Community measures described in Article 3.2. Each proposal submitted by a transnational partnership will pursue one or more of the objectives of the programme, and will indicate the measure(s) it intends to implement in order to achieve its aims. Proposals can be submitted for activities integrating various measures according to Article 3(1) and in a manner to be determined by the Committee referred to in Article 7 of the Decision. With the exception of measures 1 (Mobility) and 3 (Language competences) as described in Section II, each proposal must involve partners from at least three participating countries, of which at least one must be a Member State of the European Union. In the case of project proposals under Measures 1 and 3, each proposal must involve partners from at least two participating countries, of which at least one must be a Member State of the European Union.3. Community calls for proposals will define the priorities for the objectives, the timetable, the conditions of submission, the common eligibility criteria, particularly in terms of transnationality, project evaluation and selection procedures. The indicative timetable will include Community annual deadlines for submission, selection and approval of project applications.A first call for proposals will remain valid for three years. A second call for proposals, will be drawn up in 2002 valid for two years, a third in 2004 valid for two years on, the basis of the interim reports referred to in Article 13(5) of the Decision.The Community calls for proposals will be published by the Commission after having sought the opinion of the Committee referred to in Article 7 of the Decision.4. The proposals for action must set out clearly the aims established, the methods of implementation, the results anticipated, the mechanisms for evaluating the actual results, the plans for dissemination, the beneficiaries and the partners associated, as well as the nature and level of participation of these partners, including their financial contribution and the timetable of work.5. The proposals can be sent in during the periods specified for each year by the call for proposals. Proposal selections will take place at least once yearly in accordance with the procedures defined in Section III.6. Member States will take appropriate steps to promote interaction between the players taking part in this programme and in education and youth-related programmes.7. Under no circumstances may the project partners' own resources derive from other Community funding.SECTION II: MEASURES1. MobilitySupport for transnational mobility projects for people undergoing vocational training, especially young people, and for trainers.Community support will be provided for the following actions:(a) preparation and implementation of transnational placement projects for:- people undergoing initial vocational training (placements of normally three weeks to nine months in vocational training institutions and undertakings; these placements form an integral part of the vocational training programme for the people concerned),- students (placements of three to twelve months in undertakings),- young workers and recent graduates (placements of two to twelve months in vocational training institutions and undertakings);Whenever possible, these placements should involve the validation of skills and competences acquired during the placement, according to the practices of the country of origin.These placements may also include projects which are part of "European pathways for work-linked vocational training and apprenticeship" within the meaning of Decision 1999/51/EC(1).The transnational placement projects for people undergoing vocational training which involve SMEs and craft industry as host bodies will receive special financial support under the conditions described below.(b) The organisation of transnational projects of exchanges- between undertakings, on the one hand, and vocational training organisations or universities, on the other, targeting human resources managers in the business sector, and vocational training programme planners and managers, particularly trainers, and occupational guidance specialists,- for trainers and mentors in the area of language competences (between the business sector, on the one hand, and the specialised language vocational training establishments, including universities, or vocational training bodies on the other).Exchanges for these target groups will last between one week and a maximum of six weeks.(c) Study visits for those responsible for vocational training on the themes proposed by the Commission can be provided by the cedefop.The transnational placement and exchange projects may last up to two years. For the implementation of placement and exchange projects, measures for specific help for disabled participants are to be elaborated by the Committee referred to in Article 7 of the Decision.FundingThe Community's financial contribution to the transnational placement and exchange projects defined under this measure may not exceed EUR 5000 per beneficiary for a placement or an exchange - the maximum amount of this contribution corresponding to the maximum duration indicated in (a) and (b). This maximum amount may be exceeded in the case of participants with a disability.For this measure, the Commission will allocate to each Member State an annual global grant the amount of which will be defined in accordance with the procedures described in Annex II.Up to 10 % of this allocation will be set aside, in accordance with procedures agreed upon with the management structure concerned to help:- SME promoters submitting their first application to the programme. The sum may not exceed EUR 500 per promoter,- all promoters preparing the target group mentioned under (a). The sum allowed for the pedagogic, cultural and linguistic preparation of that target group, may not exceed EUR 200 per placement of less than three months duration or EUR 500 per placement of more than three months duration, with a ceiling of EUR 25000 per promoter.This amount is on top of that set aside for the sending organisation for the management and monitoring of transnational placement projects.Any unused part of this allocation may be redeployed by the management structure elsewhere within this measure. The reasons for the redeployment must be communicated to the Commission.2. Pilot projectsSupport for transnational pilot projects to develop and transfer innovation and quality in vocational training, including actions aiming at the use of information and communication technologies (ICT) in vocational training.Community support is available for the design, development, testing and assessment of transnational pilot projects to develop and/or disseminate innovation in vocational training.Such transnational pilot projects may relate to the development of quality in vocational training, to the development of new methods of vocational training and to vocational guidance in the context of lifelong learning.Transnational pilot projects may also aim at:- developing the use of ICT in vocational training actions and products,- promoting access for people undergoing vocational training to new tools, services and vocational training products which use ICT,- supporting the development of transnational open and distance vocational training networks through the use of ICT (multimedia products, WEB sites, network transmission, etc.),- designing, testing and validating new vocational training approaches arising from new work situations (e.g. teleworking).Community support for projects under this measure may be available for up to three years.Thematic actionsSpecial support will be given to a small number of projects on themes of particular interest at Community level, for example:- the development of new methods of promoting transparency with an emphasis on new forms of certification or accreditation of skills and expertise learned on the job,- actions in support of Member States' policies and initiatives to equip with appropriate skills those at a disadvantage in the labour market, particularly those young people who have no qualifications or people whose qualifications need updating,- developing European arrangements for vocational guidance, counselling and vocational training in business-related services.FundingThe Community may contribute up to 75 % of eligible expenditure for the transnational pilot projects, with a ceiling of EUR 200000 per year and per project. For the thematic actions, the ceiling may be raised to EUR 300000 per year and per project, if justified by the scope of the project concerned.3. Language competencesSupport for projects to promote language and cultural competences in vocational trainingCommunity support is available for transnational pilot projects to develop language competences in a vocational training context. Special attention will be paid to projects on less widely used and taught languages.The point of these projects is to design, test and validate, assess and disseminate teaching material as well as innovative pedagogical methods tailored to the specific needs of each occupational area and economic sector, including through the use of language audits, and also innovatory pedagogical approaches based on language self-tuition and the dissemination of their results.Proposals for linguistic and cultural support may also be submitted under other actions and measures, particularly in order to improve language and cultural competences amongst the trainers and mentors responsible for the pedagogic supervision of people taking part in transnational mobility programmes.Community support is also available for transnational programmes between the business sector on the one hand and the specialised language vocational training establishments or vocational training bodies on the other.Community support for projects under this meaure may be available for up to three years.FundingThe Community may contribute up to 75 % of eligible expenditure, with a ceiling of EUR 200000 per project and per year.4. Transnational networksSupport for transnational networks of European expertise and disseminationCommunity support is available for the activities of multi-player vocational training networks, bringing together in the Member States, at the regional or sectoral level, the public and private players concerned. Those players include the local authorities, local chambers of commerce, trade organisations for employers and employees, undertakings and research and vocational training centres - including universities - as providers of services, advice and information on access to validated vocational training methods and products. These activities aim at:(i) assembling, distilling and building on European expertise and innovatory approaches,(ii) improving the analysis and anticipation of skills requirements,(iii) disseminating the network outputs and project results throughout the Union in the appropriate circles.Community support for transnational networks may be available for up to three years.FundingThe Community may contribute up to 50 % of eligible expenditure for the activities of transnational networks, with a ceiling of EUR 150000 per year and per network.5. Reference materialSupport for actions to establish, update and disseminate reference materialCommunity support is available for actions undertaken on a transnational basis on priority themes of common interest. Such actions shall make a contribution to:- establishing comparable data on vocational training systems and arrangements, practices and various approaches to qualifications and competences in the Member States, or- producing quantitative and/or qualitative information, analyses and observing best practices in support of policies and vocational training practices for lifelong learning that cannot be made available by Eurostat or Cedefop. Eurostat and Cedefop are closely associated with the production of statistical instruments within the procedures currently in place notably those defined by Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics(2), taking into account Council Decision 99/126/EC of 22 December 1998 on the Community statistical programme 1998 to 2002(3).Community support for projects under this measure may be available for up to three years.The Commission and the Member States will ensure that such reference material is disseminated as widely as possible, particularly in order to make it available to public and private decision-makers in vocational training.FundingThe Community's financial contribution will be between 50 % and 100 % of eligible expenditure, with a ceiling of EUR 200000 per year and per project. If justified by the scope of the project proposed, this ceiling could be raised to EUR 300000.6. Joint actions1. For the joint actions described in Article 6 of the Decision, Community support may be provided for joint actions with other Community actions promoting a Europe of knowledge, particularly the Community programmes in the fields of education and youth.2. Such joint actions may be carried out by common calls for proposals for selected themes of interest in fields of activity which are not exclusively covered by one single programme. The themes for joint actions will be agreed by the committees concerned, in accordance with the procedure laid down in Article 7(2), (3) and (4) of the Decision.The common calls for proposals may also respond to new demands originating during the running of the programmes concerned.Community support for projects under this measure may be available for up to three years.FundingThe Community may contribute up to 75 % of eligible expenditure.7. Accompanying measures1. To attain the objectives set out in Article 2 of the Decision, Community support is available for:- management, coordination, monitoring and evaluation activities by the Member States as described in Articles 5 and 13 and of the Decision and in Section 1(6) of this Annex,- information, monitoring, assessment and dissemination activities by the Member States and the Commission to facilitate access to the programme and consolidate the transfer of methods, products and tools designed, and of the results obtained by this programme, among others through data banks accessible to a wide public,- the transnational network of national resource centres for vocational guidance,- cooperation activities with third countries and with relevant international organisations according to Article 11 of the Decision.2. Community financial assistance shall be provided to support the activities of the appropriate structures set up by the Member States in accordance with Article 5 of the Decision.3. In carrying out the programme, the Commission can have recourse to technical assistance organisations the financing of which shall be provided for within the overall envelope for the programme. It can, under the same conditions, have recourse to experts. Furthermore, the Commission will be able to organise seminars, colloquia or other meetings of experts, likely to facilitate the implementation of the programme and take forward information, publication and dissemination actions.4. The respective roles and operational tasks of the technical assistance organisation(s) and the national management structures must be clearly defined, in accordance with Article 5.SECTION III: SELECTION PROCEDURESThe proposals submitted by promoters under the calls for proposals shall be selected according to one of the following procedures:1. Procedure A applicable to mobility actions (measure 1);2. Procedure B applicable to:- pilot projects (measure 2) except for thematic actions,- language competences (measure 3),- transnational networks (measure 4);3. Procedure C applicable to:- reference material (measure 5),- thematic actions (within measure 2),- joint actions (measure 6),- projects of European organisations (under all measures).1. Procedure AThis selection procedure consists of the following stages:(i) The Commission will allocate a global grant to each participating country according to the procedure defined in Annex II, after having sought the opinion of the Committee referred to in Article 7 of the Decision.(ii) Under the rules defined in the calls for proposals, proposals are to be submitted by the promoters to the management structure designated by the Member State.(iii) The management structure will assess the proposals on the basis of specifications established at Community level. The management structure will establish a list of the mobility programmes selected and circulate this list, for information, to the Commission and the management structures in the other Member States.(iv) The Member States, with the assistance of the respective management structures, shall be responsible for contracting and allocating the global grant to the individual promoters.(v) The Member States will submit to the Commission an annual report on the results of the mobility programmes. The report includes information inter alia on the following topics:- the target publics of the programme,- the contents and objectives in terms of skills and/or qualifications,- the duration of training and/or work learning experience in a training establishment and/or company,- the partners associated in the other Member State or States.2. Procedure BThis selection procedure consists of a two-step selection process:- selection of pre-proposals;- selection of full proposals.(i) Under the rules defined in the call for proposals, pre-proposals are to be submitted by the promoters to the management structure designated by the Member State.(ii) Member States will evaluate and select the pre-proposals. The promoters will be informed of the outcome of this selection. Only promoters of successful pre-proposals will be invited to submit a full proposal to the management structure in the respective Member State. The promoters will also send a copy of their full proposals to the Commission.(iii) Member States will evaluate and rank the full proposals and submit a report to the Commission, presenting the outcome of this pre-selection by objective and by measure, the assessment procedure, the parties involved in this procedure as well as a descriptive and reasoned list of proposals likely to be retained in order of priority. This report will also present the information and publicity measures taken to facilitate participation in the programme.(iv) The Commission, with the assistance of independent experts, will evaluate the proposals, with a view to assessing and ensuring their transnational and innovative nature. These independent experts will be appointed by the Commission, taking full account of the views of the Member States and the social partners. The Commission will examine the national reports and consult accordingly with each Member State.(v) The Commission will submit to the Committee a proposal on the allocation of the budgetary resources by measure and by Member State and will obtain its opinion in accordance with the procedure set out in Article 7 of the Decision.(vi) After receiving the opinion of the Committee, the Commission will establish the list of selected projects per Member State and allocate the funds for the implementation of the selected projects to each Member State.(vii) Member States, with the assistance of the respective management structures, will be responsible for contracting and allocating funds to the individual promoters.(viii) The selection of pre-proposals has to be carried out within two months after the end of the period for submission of proposals as specified in the call for proposals; the process on stages (iii) to (vi) should not take more than five months.3. Procedure CThis procedure consists of a two-step selection process:- selection of pre-proposals;- selection of full proposals.(i) Under the rules defined in the call for proposals, pre-proposals are to be submitted by the promoters to the Commission. The promoters will also send a copy of their pre-proposals to the management structure in their Member States.(ii) The Commission will evaluate all the pre-proposals and, having sought the opinion of the programme Committee, make a selection. The promoters will be informed of the outcome of this selection.(iii) Only promoters of successful pre-proposals will be invited to submit a full proposal to the Commission. The promoters will also send a copy of their full proposals to the management structure of their Member States.(iv) The Commission, with the assistance of independent experts, will undertake a transnational appraisal of the proposals received and establish a short list of projects. These independent experts will be appointed by the Commission, taking full account of the views of the Member States and the social partners.(v) In accordance with the procedure set out in Article 7 of the Decision, the Commission shall seek the opinion of the Committee on this short-list.(vi) The Commission will establish the final list of proposals selected and inform the Committee. It will set out the conditions for monitoring these projects in conjunction with the management structures in the Member States.(vii) The Commission, with the appropriate technical assistance, will be responsible for contracting and allocating funds to the individual promoters.(viii) The selection of pre-proposals has to be carried out within three months after the end of the period for submission of proposals as specified in the call for proposals; the process on stages (iii) to (vi) should not take more than five months.(1) OJ L 17, 22.1.1999, p. 45.(2) OJ L 52, 22.2.1997, p. 1.(3) OJ L 42, 16.2.1999, p. 1.ANNEX IISECTION I: OVERALL BUDGET BREAKDOWN1. At the beginning of the operation, and no later than 1 March every year, the Commission will submit to the Committee an ex ante breakdown of budget resources by type of measure, by procedure and taking into account, to this end, the objectives set out in Article 2 of the Decision and will seek its opinion. The Commission will on this basis define an indicative budget for each Member State for the implementation of the actions covered by selection procedure A referred to in Annex I.2. The funds available will be broken down internally subject to the following restrictions:(a) The funds allocated to mobility programmes may not be less than 39 % of the annual budget for the programme.(b) The funds allocated in support of devising, developing and testing transnational pilot projects may not be less than 36 % of the annual budget for the programme. Within this allocation the funds allocated in support of Thematic Action projects may not be more than 5 %.(c) The funds allocated in support of devising, developing and testing Language Competence projects may not be less than 5 % of the annual budget for the programme.(d) The remaining expenditure may not be less than 15 %. Within this expenditure, the funds allocated for the accompanying measures is not to exceed 9 %. The funds allocated for activities under Article 11 of the Decision is not to exceed 0,2 % of the annual budget of the programme.3. All the percentages given above are indicative and can be adapted by the Committee according to the procedure laid down in Article 7(2), (3) and (4) of the Decision.SECTION II: SPECIFIC REGULATIONS FOR MOBILITY GLOBAL GRANTS1. Before the start of the transnational exchange and placement programmes, the Commission will allocate a global grant established on the basis of calculation criteria defined within the procedures described in Article 7 of the Decision, taking into account:- the population,- the difference in the cost of living between the Member State of origin of the sending organisation and the host Member State,- the geographical distance and the costs of transport,- the weight of the target public concerned in relation to the overall population, depending on the availability of data for all Member States.In any event, the application of these criteria cannot result in the exclusion of any Member State from funding of the transnational placement and exchange programmes described in Annex I.2. The overall grant is allocated to each Member State on the basis of an operational plan which must set out clearly:- the arrangements for managing financial support,- the steps to be taken to assist placement and exchange organisers to identify potential partners,- appropriate measures to be taken in the interests of sound preparation, organisation and follow-up of placements and exchanges, also regarding the promotion of equal opportunities.3. For the first year of programme implementation, Member States will submit this operational plan to the Commission no later than 31 March 2000. The Commission will on this basis allocate to each Member State an amount on the basis of which it can go ahead with transnational programmes. The amounts not used up within this allocation at 1 October 2000 will be incorporated in the final amount of the global grant.ANNEX IIIDEFINITIONSFor the purposes of this Decision and taking account of the differences which exist between the systems and arrangements in the Member States:(a) initial vocational training means any form of initial vocational training, including technical and vocational teaching, apprenticeship and vocationally oriented education, which contributes to the achievement of a vocational qualification recognised by the competent authorities in the Member State in which it is obtained,(b) work-linked training means vocational training, at any level including higher education. This vocational training, recognised or certified by the competent authorities of the Member State of provenance according to its own legislation, procedures or practices, involves structured periods of training in an undertaking and, where appropriate, in a vocational training establishment or centre,(c) continuing vocational training means any vocational training undertaken by a worker in the Community during his or her working life,(d) life-long learning means the education and vocational training opportunities offered to individuals throughout their lives to enable them continually to acquire, update and adapt their knowledge, skills and competences,(e) open and distance vocational training means any form of flexible vocational training involving:- the use of ICT techniques and services in traditional or modern form, and- support in the form of individualised advice and mentoring,(f) European pathways for work-linked vocational training and apprenticeship means any period which is completed by a person in a Member State other than the one where his or her work-linked vocational training is based, which forms part of the work-linked vocational training,(g) vocational guidance means a range of activities such as counselling, information, assessment and advice, to assist people to make choices relating to initial and continuing vocational education and vocational training programmes, and to employment opportunities,(h) undertaking means all undertakings in the public or private sector whatever their size, legal status or the economic sector in which they operate, and all types of economic activities, including the social economy,(i) workers means all persons available on the labour market in accordance with national laws and practices, including the self-employed,(j) vocational training bodies means any type of public, semi-public or private establishment which, in accordance with national laws and/or practices design or undertake vocational training, further vocational training, refresher vocational training or retraining, irrespective of the designation given to it in the Member States,(k) university means any type of higher education institution, according to national legislation or practice, which offers qualifications or diplomas at that level, whatever such establishments may be called in the Member States,(l) students means persons registered in universities as defined in this Annex, whatever their field of study, in order to follow higher education studies leading to a degree or diploma, up to and including the level of doctorate,(m) social partners means, at national level, employers' and workers' organisations in conformity with national laws and/or practices and, at Community level, employers' and workers' organisations taking part in the social dialogue at Community level,(n) local and regional partners means any player in regional and local life - local authority, association, local chambers of commerce and associations, consortia, advisory bodies, the media - participating in local or regional cooperation activities which include vocational training,(o) European organisations means social partners at Community level, European employers' and trade union federations in specific sectors, and bodies and organisations with a European status or scope,(p) reference material means all the analyses, studies, surveys and identification of good practice which make it possible to locate, at Community level, the relative position of the various Member States and the progress made on a given subject or in a given area.